


Exhibit 10.61

 

Cubist Pharmaceuticals, Inc.

Director Compensation, Benefits, Programs

(Effective as of June 4, 2009)

 


DIRECTOR COMPENSATION

 

Element

 

Compensation

Retainer

 

Non-Executive Chair of the Board - $34,000

Lead Director - $28,000

Other Non-Employee Directors - $22,000

Paid on an annual basis in June in either cash or stock; cash/stock election to
be made at March board meeting; pro rated based on number of months served
during the 12 months beginning on the date of the prior calendar year’s Annual
Meeting of Stockholders

 

 

 

Initial Option Grant

 

Non-Executive Chair of the Board: Stock options with a Black-Scholes value of
$250,000

 

Lead Director:  Stock options with a Black-Scholes value of $200,000

 

Other Non-Employee Directors: Stock options with a Black-Scholes value of
$150,000

 

Grant Date/vesting: Vests quarterly on a pro rata basis over 3 years from the
grant date

 

 

 

Annual Option Grant

 

Non-Executive Chair of the Board: Stock options with a Black-Scholes value of
$250,000

 

Lead Director:  Stock options with a Black-Scholes value of $200,000

 

Other Non-Employee Directors: Stock options with a Black-Scholes value of
$150,000

 

Grant Date/vesting: Options will be granted (and valued) on the date of each
Annual Meeting of Stockholders; vests 100% on the earlier of the first
anniversary of the grant date or the date of the next calendar year’s Annual
Meeting of Stockholders

 

 

 

Meeting Fee - Board Meetings

 

$4,000 per meeting attended (in person) (except for Non-Executive Chair of the
Board and Lead Director, see below)

 

$1,000 per meeting attended (by phone) (except for Non-Executive Chair of the
Board and Lead Director, see below)

 

 

 

Meeting Fee - Committee Meetings (non-Chair members)

 

Audit Committee: $2,000 per meeting attended (in person or by phone)

 

Other Committees (including Special Committees): $1,500 per meeting attended (in
person or by phone)

 

 

 

Meeting Fee -

 

Audit Committee: $4,000 per meeting led (in person or by phone)

 

--------------------------------------------------------------------------------


 

Committee Chairs

 

Other Committees (including Special Committees): $3,500 per meeting led (in
person or by phone)

 

 

 

Meeting Fee — Board Meetings - Non-Executive Chair of the Board

 

$5,000 per Board Meeting led (in person)

$2,000 per meeting led (by phone)

 

 

 

Meeting Fee — Board Meeting - Lead Director

 

$5,000 per Board Meeting led (in person)

 

$2,000 per meeting led (by phone)

 

 

 

Meeting Fee — Non-Committee Members Attending Committee Meetings

 

Paid the same per meeting fee as a non-Chair member of the Committee

 

Director Benefits

 


EXPENSE REIMBURSEMENT

 

Cubist shall reimburse the cost of all reasonable travel related expenses and
meals incurred in connection with attending Board or Committee Meetings. 
Directors should travel one class below first class. Exceptions will be handled
on a case-by-case basis and should be submitted to the Chair (or, if there is no
Chair, the Lead Director)


 

 

 


D & O INSURANCE

 

Cubist provides Director & Officer Insurance for all Board Members. 


 

 

 


NACD MEMBERSHIP

 

Cubist provides a membership to the National Association of Corporate Directors
for all Board Members


 

 

 


DIRECTOR EDUCATION PROGRAMS

 

Cubist supports director education and will reimburse directors for reasonable
expenses incurred in connection with participation in director education
programs.  Directors are expected to report all such participation to the
Secretary of the Corporation.  Cubist also provides in-house direction education
and has a Director Orientation Program. 

 


ADMINISTRATION

 

1.               Cubist delivers a check at each regularly scheduled in-person
Board Meeting that includes compensation for all Board and Committee meetings
attended since the last regularly scheduled in-person Board Meeting.  Included
with the check is an Attendance Report and Stock Option Report.  Directors are
compensated for Board or Committee meetings designated by the Chairman of the
Board, Lead Director, or Committee Chairs, as the case may be, for which minutes
are prepared.

 

2.               Board retainer is payable on an annual basis as of the date of
the Annual Meeting of Stockholders

 

--------------------------------------------------------------------------------


 

in either cash or stock, in recognition of the previous 12 months of service
beginning on the date of the previous calendar year’s Annual Meeting of
Stockholders. Stock or cash election will be made in March. The retainer shall
be pro-rated based on the number of months served as a Director in the previous
12 months.

 

3.               Receipts must be submitted to Cubist’s CEO within 60 days of
each travel engagement.

 


4.               A SUMMARY OF CUBIST DIRECTOR & OFFICERS INSURANCE POLICY IS
INCLUDED IN THE DIRECTOR’S HANDBOOK.

 

--------------------------------------------------------------------------------
